J-S48035-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   :     IN THE SUPERIOR COURT OF
                                               :           PENNSYLVANIA
           v.                                  :
                                               :
BILAAL ABDULBADI HALE,                         :
                                               :
                     Appellant                 :            No. 2011 WDA 2015

          Appeal from the Judgment of Sentence October 27, 2015
          in the Court of Common Pleas of Westmoreland County,
             Criminal Division, No(s): CP-65-CR-0002997-2013

COMMONWEALTH OF PENNSYLVANIA                   :     IN THE SUPERIOR COURT OF
                                               :           PENNSYLVANIA
           v.                                  :
                                               :
BILAAL ABDULBADI HALE,                         :
                                               :
                     Appellant                 :            No. 2013 WDA 2015

          Appeal from the Judgment of Sentence October 27, 2015
          in the Court of Common Pleas of Westmoreland County,
             Criminal Division, No(s): CP-65-CR-0002283-2013

BEFORE: BOWES, DUBOW and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                                 FILED JULY 29, 2016

     Bilaal Abdulbadi Hale (“Hale”) appeals from the judgment of sentence

imposed following his conviction of three counts of Failure to Comply With

Registration    of   Sexual      Offender   Requirements.      See   18   Pa.C.S.A.
J-S48035-16


§ 4915.1(a)(1), (3); 4915(a)(1).1 Additionally, John K. Sweeney, Esquire

(“Sweeney”), Hale’s counsel, has filed a Petition to Withdraw as Counsel and

an accompanying brief pursuant to Anders v. California, 386 U.S. 738, 744

(1967).     We grant Sweeney’s Petition to Withdraw and affirm Hale’s

judgment of sentence.

        In 2000, Hale pled guilty to Aggravated Indecent Assault of a Child

under 16 years of age.     In 2005, Hale pled guilty to Involuntary Deviate

Sexual Intercourse with a Child under 16 years of age. Hale was classified

as a Sexually Violent Predator under Megan’s Law and was, therefore,

required to register as a sex offender.

        Hale was charged with two counts of failure to comply with the

registration requirements under Megan’s Law and SORNA.2        At 2283-CR-

2013, Hale was charged with one count of failure to comply with the

registration requirements under SORNA.3 The Commonwealth, pursuant to

Pa.R.Crim.P. 582 (B)(1), provided notice of its intent to consolidate the



1
  We note that 18 Pa.C.S.A. § 4915, Megan’s Law, expired on December 20,
2012, and 18 Pa.C.S.A. § 4915.1, the Sexual Offender Registration and
Notification Act (“SORNA”), became effective on that date. The heightened
registration requirements of SORNA applied to those classified as a sexual
offender under Megan’s Law. Since Hale’s charges range between June 28,
2012, and July 10, 2013, he was convicted of violations under both Megan’s
Law and SORNA.
2
    See 18 Pa.C.S.A. § 4915(a)(1); see also 18 Pa.C.S.A. § 4915.1(a)(1).
3
    See 18 Pa.C.S.A. § 4915.1(a)(3).


                                       -2-
J-S48035-16


cases. Hale filed a Motion for Severance. The trial court denied the Motion,4

and consolidated the cases.

     On July 31, 2015, following a bench trial on the consolidated cases,

the trial court found Hale guilty of above-mentioned counts. On October 27,

2015, the trial court sentenced Hale to an aggregate prison term of nine to

eighteen years. Hale filed a Motion to Modify Sentence, which the trial court

denied.    Hale filed a timely Notice of Appeal, and a Pa.R.A.P. 1925(b)

Concise Statement.

     On appeal, Sweeney has filed an Anders Brief raising the following

questions for our review:

     I.     Did the trial court err when it denied the Hale’s Motion for
            Severance?

     II.    Did the trial court err when it denied Hale’s Motion to
            Modify the mitigated sentence imposed?

Anders Brief at 4.5 Sweeney filed a Petition to Withdraw with this Court on

March 28, 2016.    Hale filed neither a pro se brief, nor retained alternate

counsel.

     We must first determine whether Sweeney has complied with the

dictates of Anders in petitioning to withdraw from representation.         See

Commonwealth v. Goodwin, 928 A.2d 287, 290 (Pa. Super. 2007)


4
 We note that the trial court granted Hale’s Motion for Severance of 441-
CR-2015 from 2997-CR-2013 and 2283-CR-2013.
5
  Sweeney has filed separate, substantially similar briefs at each case
number. Thus, we will only cite to a single brief.
                                    -3-
J-S48035-16


(stating that “[w]hen faced with a purported Anders brief, this Court may

not review the merits of any possible underlying issues without first

examining counsel’s request to withdraw.”) (citation omitted). Pursuant to

Anders, when an attorney believes that an appeal is frivolous and wishes to

withdraw as counsel, he or she must

      (1) petition the court for leave to withdraw stating that after
      making a conscientious examination of the record, counsel has
      determined the appeal would be frivolous, (2) file a brief
      referring to any issues that might arguably support the appeal,
      but which does not resemble a no-merit letter, and (3) furnish a
      copy of the brief to the defendant and advise him of his right to
      retain new counsel, proceed pro se, or raise any additional points
      he deems worthy of this Court’s attention.

Commonwealth v. Burwell, 42 A.3d 1077, 1083 (Pa. Super. 2012)

(citation omitted).

      Additionally, the Pennsylvania Supreme Court has determined that a

proper Anders brief must

      (1) provide a summary of the procedural history and facts, with
      citations to the record; (2) refer to anything in the record that
      counsel believes arguably supports the appeal; (3) set forth
      counsel’s conclusion that the appeal is frivolous; and (4) state
      counsel’s reasons for concluding that the appeal is frivolous.
      Counsel should articulate the relevant facts of the record,
      controlling case law, and/or statutes on point that have led to
      the conclusion that the appeal is frivolous.

Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009).

      Here, Sweeney has complied with the requirements set forth in

Anders    by   filing   a   Petition   to    Withdraw,   which   indicates   that   he

conscientiously examined the record and determined that an appeal would


                                            -4-
J-S48035-16


be frivolous. Further, Sweeney provided a letter to Hale, informing him of

Sweeney’s intention to withdraw as counsel and advising Hale of his rights to

retain new counsel, proceed pro se, and file additional claims.       Finally,

Sweeney’s Anders brief meets the standards set forth in Santiago by

providing a factual summary of Hale’s case, with support for counsel’s

conclusion that the trial court did not err or abuse its discretion by denying

Hale’s Motion to Modify Sentence and Motion for Severance, rendering Hale’s

appeal wholly frivolous. Because Sweeney has complied with the procedural

requirements for withdrawing from representation, we will independently

review the record to determine whether Hale’s appeal is, in fact, wholly

frivolous.

      Hale contends that the trial court abused its discretion by denying his

Motion for Severance of cases 2283-CR-2013 and 2297-CR-2013. Anders

Brief at 7-9.

      Our standard of review is as follows:

      A motion for severance is addressed to the sound discretion of
      the trial court, and … its decision will not be disturbed absent a
      manifest abuse of discretion. The critical consideration is
      whether the appellant was prejudiced by the trial court’s decision
      not to sever.

Commonwealth v. Melendez-Rodriguez, 856 A.2d 1280, 1282 (Pa.

Super. 2004) (citations, brackets, and quotation marks omitted).

      Pennsylvania Rule of Criminal Procedure 583 states that “[the] court

may order separate trials of offenses or defendants, or provide other


                                    -5-
J-S48035-16


appropriate relief, if it appears that any party may be prejudiced by offenses

or defendants being tried together.” Pa.R.Crim.P. 583. Pennsylvania Rule of

Criminal Procedure 582 governs the joinder of offenses, and provides, in

relevant part, as follows:

      (1) Offenses charged in separate indictments or informations
      may be tried together if:

      (a) the evidence of each of the offenses would be admissible in a
      separate trial for the other and is capable of separation by the
      jury so that there is no danger of confusion; or

      (b) the offenses charged are based on the same act or
      transaction.

Pa.R.Crim.P. 582(A)(1).

      Here, Hale’s cases involved his failure to comply with sex offender

registration requirements, specifically the failure to report changes in his

residence and employment. Both cases involved witnesses testifying about

similar events occurring over a short period of time (mid-2012 to early

2013).   Further, the evidence of Hale’s registration violations would be

admissible in a separate trial for the other because the violations were

similar in nature. Moreover, since this was a bench trial, the judge would

have been capable of separating the evidence.       See Commonwealth v.

Gribble, 863 A.2d 455, 462 (Pa. 2004) (stating that a “judge sitting as a

factfinder is presumed to disregard inadmissible evidence and consider only

competent evidence”). Thus, the trial court did not abuse its discretion in

denying Hale’s severance Motion.


                                    -6-
J-S48035-16


      In his second claim, Hale contends that the sentencing judge abused

his discretion in imposing the sentence because Hale should have received a

mandatory minimum sentence for each conviction, given that he accepted

responsibility for his crimes. Anders Brief at 10-11.

      Hale challenges the discretionary aspects of his sentence.

      Prior to reaching the merits of a discretionary sentencing issue,
      an appellate court conducts a four-part analysis to determine:
      (1) whether appellant has filed a timely notice of appeal, see
      Pa.R.A.P. 902 and 903; (2) whether the issue was properly
      preserved at sentencing or in a motion to reconsider and modify
      sentence, see Pa.R.Crim.P. 720; (3) whether appellant’s brief
      has a fatal defect, see Pa.R.A.P. 2119(f); and (4) whether there
      is substantial question that the sentence appealed from is not
      appropriate under the Sentencing Code, 42 Pa.C.S.A. § 9781(b).

Commonwealth v. Phillips, 946 A.2d 103, 112 (Pa. Super. 2008) (citation

omitted).

      Here, Hale filed a timely Notice of Appeal and raised his sentencing

claims in a Motion to Modify Sentence. Hale did not include a Rule 2119(f)

Statement in his brief. However, the Commonwealth did not object to this

defect.     See Commonwealth v. Shugars, 895 A.2d 1270, 1274 (Pa.

Super. 2006) (stating that “[i]n the absence of any objection from the

Commonwealth, we are empowered to review claims that otherwise fail to

comply with Rule 2119(f)”).    Even so, Hale’s bald claims do not raise a

substantial question.   See Commonwealth v. Titus, 816 A.2d 251, 255

(Pa. Super. 2003) (stating that a bald claim of excessiveness, which does

not raise a violation of the Sentencing Code or a norm underlying the


                                    -7-
J-S48035-16


sentencing process does not raise a substantial question).        Nevertheless,

Anders requires that we examine the merits of Hale’s claims to determine

whether his appeal is, in fact, “wholly frivolous” in order to rule upon

counsel’s request to withdraw. See Commonwealth v. Wilson, 578 A.2d
523, 525 (Pa. Super. 1990) (stating that discretionary aspects of sentencing

claims raised in an Anders brief must be addressed on appeal, despite

procedural violations).

      Our standard of review for challenges to the discretionary aspects of

sentencing is well settled:

      [S]entencing is vested in the discretion of the trial court, and will
      not be disturbed absent a manifest abuse of that discretion. An
      abuse of discretion involves a sentence which was manifestly
      unreasonable, or which resulted from partiality, prejudice, bias,
      or ill will. It is more than just an error in judgment.

Commonwealth v. Malovich, 903 A.2d 1247, 1252-53 (Pa. Super. 2006)

(citations omitted).

      At Hale’s sentencing hearing, the trial court stated that it reviewed and

considered the presentence investigation report. See N.T., 10/27/15, at 15;

see also Commonwealth v. Downing, 990 A.2d 788, 794 (Pa. Super.

2010) (stating that “where the trial court is informed by a pre-sentence

report, it is presumed that the court is aware of all appropriate sentencing

factors and considerations, and that where the court has been so informed,

its discretion should not be disturbed”) (quotation marks and citations

omitted). The trial court considered that Hale had a “history of trauma,” he


                                      -8-
J-S48035-16


elected to have a non-jury trial, and he accepted responsibility for the

instant crimes.           N.T., 10/27/15, at 15-16.   The trial court also took into

account Hale’s prior criminal record and failure to comply with sex offender

registration requirements. Id. Based on our review, we conclude that the

trial court did not abuse its discretion in imposing Hale’s sentence.

        Further, our independent examination of the record indicates that

there are no other claims of arguable merit. See Anders, 386 U.S. at 744-

45. Accordingly, we conclude that Hale’s appeal is wholly frivolous, and

Sweeney is entitled to withdraw as counsel.

        Petition to Withdraw as Counsel granted.            Judgment of sentence

affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/29/2016




                                           -9-